 

Exhibit 10.21

 

SECOND AMENDMENT TO LEASE

 

WHEREAS, One Clark Street North Andover, LLC, a Massachusetts limited liability
company (“Landlord”) and Comfort Foods, Inc., a Massachusetts corporation
(“Tenant”) are parties to that certain lease dated December 6, 2000, as amended
by that certain First Amendment to Lease dated April 30, 2010 (hereinafter
called the “Lease”), which Lease relates to 49,018 square feet of space in the
building at 25 Commerce Way, Unit 5, North Andover, Massachusetts (the
“Premises”);

 

WHEREAS, Coffee Holding Company, Inc., a publicly traded company, has acquired
all of the lessee’s interest in the Lease from Comfort Foods, Inc. and is now
the Tenant;

 

WHEREAS, 25 COMM NAM, LLC, a Massachusetts limited liability company, has
succeeded to the interest of One Clark Street North Andover, LLC as Landlord;

 

WHEREAS, the amended term of the Lease is scheduled to expire on May 31, 2018
and Landlord and Tenant have agreed to: extend the term of the Lease so that it
will expire on May 31, 2028, reduce the size of the Premises, modify the rent,
and make certain other changes to the Lease as set forth herein and the parties
therefore desire to enter into this Second Amendment to confirm the foregoing;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Lease and contained herein, Landlord and Tenant hereby agree to
amend the Lease as follows:

 

  1. Section 1 of the Lease is hereby amended and restated as follows:

 

“Section 1 - Premises. The Premises shall be reduced from 49,018 square feet to
30,879 square feet and designated as Unit 5-B as shown on the attached plan
(“Exhibit A”).”

 

Except for the definition of “Commencement Date,” paragraphs (a) (b) and (c) of
Section 1 of the Lease shall be deleted in their entirety and replaced by the
following:

 

“Landlord shall, at Landlord’s cost and expense, construct approximately 400
square feet of air conditioned office space in the Premises as shown on Exhibit
A. The Landlord’s work shall be in accordance with the specifications on the
attached Exhibit B (the “Landlord’s Work”). Landlord shall use reasonable
efforts to substantially complete Landlord’s Work in a good and workmanlike
manner. Landlord shall not be responsible for any further work or improvements
with respect to the Premises.

 

Tenant shall have up to 45 days after notice by Landlord of completion of
Landlord’s Work to vacate the space designated as Suite 5 on Exhibit A; however
if Landlord has a prospective tenant for Suite 5, Tenant shall use best efforts
to vacate that space as quickly as possible after Landlord gives notice of such
prospective tenant interest.”

 

 1 

   

 

  2. Numbered paragraph 1 of the First Amendment to Lease is hereby amended and
restated as follows :

 

“Section 2 - Term. The current term of the Lease is hereby extended for ten (10)
additional years and instead of expiring on May 31, 2018, shall now expire on
May 31, 2028 (the “Extension Term”).”

 

  3. Numbered paragraph 2 of the First Amendment to Lease is hereby deleted and
restated as follows:

 

“Section 3 - Rent. Commencing on April 1, 2017, and continuing through the
expiration of the Extension Term, Tenant shall pay to Landlord rent for the
Premises in the amount of $168,288 per year ($14,024.00 per month), in advance
without set off or offset, on or before the first day of each month.
Notwithstanding the foregoing, commencing on April 1, 2022, and on each April 1
thereafter, the rent for each succeeding lease year during the Extension Term
shall be increased (but in no event decreased), if applicable, to an amount
obtained by multiplying $168,288 by a fraction, the numerator of which shall be
the Consumer Price Index (“CPI”) for the immediately preceding March and. the
denominator of which shall be the CPI for April 1, 2017, as measured by the US
Department of Labor Bureau of Labor Statistics “CONSUMER PRICE INDEX FOR ALL
URBAN CONSUMERS (CPI-U) for Boston-Brockton-Nashua, MA-NH-ME-CT for ALL ITEMS”.
In the event that the said Consumer Price Index is discontinued, comparable
statistics on the purchasing power of the consumer dollar as published at time
of said discontinuation by a responsible financial periodical of· recognized
authority, selected by Landlord, shall be used in making the above computation.”

 

  4. The last sentence of Section 4 of the Lease is hereby deleted and restated
as follows:

 

“The Tenant’s Proportionate Share shall be eighteen and three-tenths percent
(18.3%), based on 30,879 square feet divided by 168,735 square feet of total
building area.”

 



  5. Section 6- Security Deposit should be deleted. Landlord will refund
existing security deposit to tenant within 7 days of execution of the Second
Amendment to Lease.         6. Section 41 of the Lease is hereby amended as
follows: the reference therein to “original term” shall be deleted therefrom and
in its place and stead shall be added “Extension Term”; and the reference
therein to “extended term” shall be deleted therefrom and in its place and stead
shall be added “five-year extension term”.         7. Paragraph 4 of the First
Amendment to Lease is hereby deleted in its entirety and restated as follows:

 

“Tenant acknowledges that it is presently in possession of the Premises, that
the Landlord’s work described in numbered paragraph 4 the First Amendment to
Lease was completed and accepted by Tenant and that the Premises are leased in
“AS IS, WHERE IS” condition, without any warranty or representation whatsoever,
except for Landlord’s Work as described in Section 1 herein.”

 

 2 

   

 

  8. Numbered paragraphs 5 and 6 of the First Amendment to Lease are hereby
deleted in their entirety.         9. Landlord acknowledges that CBRE/NE is the
sole broker representing Tenant in this transaction and Landlord shall pay
CBRE/NE an agreed upon fee for this transaction in the amount of $40,000. The
parties represent and warrant to each other that they had no contact with any
other real estate broker, salesman or finder in connection with the transaction
resulting in this Second Amendment. Except as provided above, Tenant agrees to
indemnify Landlord and hold Landlord harmless from and against any loss,
liability, damage, cost or expense (including, without limitation, reasonable
attorney’s fees) paid or incurred by Landlord by reason of any claim to
broker’s, finder’s or other fee in connection with· this transaction by any
party claiming by, through or under Tenant.         10. Section 30 of the Lease
shall be amended to delete the section in its entirety and to add in its place
and stead the following:

 

“Section 30 - Notices. Any written notice, request or demand required or
permitted by this lease shall, until either party shall notify the other in
writing of a different address, be properly given if sent by certified first
class mail, postage prepaid, return receipt requested, or by prepaid overnight
delivery service, and shall be deemed given on the day that such writing is
received by the party to whom it is sent, and addressed (if notice is given by
mail or overnight delivery service) as follows:

 

If to Landlord:

 

25 Comm NAM, LLC

c/o Pinnacle Properties Management, LLC

4 Preston Ct

Bedford, MA 01730

Attn: Frederick D. Keefe

 

With a copy to:

Endeavor Law Firm, LLC

10955 Lowell Ave, Suite 600

Overland Park, KS 66210

Attn: Frank Brady

 

If to Tenant:

 

Coffee Holding Company, Inc.

25 Commerce Way

North Andover, MA 01845

Attn: Manager

 

 3 

   

 

With a copy to:

Coffee Holding Company, Inc.

3475 Victory Blvd

Staten Island, NY

 

  11. Attn: David Gordon, Vice President, Operations “Section 33 subsection (b)
of the Lease is hereby amended as follows: the phrase “Brian L. Gagne, the
Manager of Aries Property company, LLC” is replaced by “Frederick Keefe, Manager
of Pinnacle Properties Management, LLC, Manager of 25 Comm NAM, LLC”;        
12. The “Guaranty of Lease” from Michael J. Sullivan is deleted in its entirety,
        13. Capitalized terms used herein but not defined herein shall have the
meaning ascribed to such term in the Lease.         14. Time is of the essence
with respect to this Second Amendment.         15. Except as specifically
modified hereby, the Lease and its terms shall remain in full force and effect
and is hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered as of this        day of March, 2017.

 

LANDLORD:   TENANT:       25 COMM NAM, LLC, a Massachusetts limited liability
company   COFFEE HOLDING COMPANY, INC.       By: Pinnacle properties Management,
LLC, its Manager   By: /s/ Andrew Gordon By: /s/ Frederick D. Keefe   Name:
Andrew Gordon   Frederick D. Keefe, Manager   Title: President/CEO

 

 4 

   

 

[ex10-21_001.jpg] 



   

   







